UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 20-F oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto OR oSHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Not applicable Commission file number 001-35132 BOX SHIPS INC. (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) Republic of the Marshall Islands (Jurisdiction of incorporation or organization) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive offices) Mr. Robert Perri +30 210 891-4600, r.perri@box-ships.com 15 Karamanli Ave., GR 166 73, Voula, Greece (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common share, $0.01 par value New York Stock Exchange Preferred Stock Purchase Rights New York Stock Exchange 9.00% Series C Cumulative Redeemable Perpetual Preferred Shares, $0.01 par value New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: As of December 31, 2013, there were 25,291,715 shares of the registrant's common stock, par value $0.01 per share, outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. o Yes x No Note-Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards o Other o If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. o Item 17oItem 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Table of Contents FORWARD-LOOKING STATEMENTS 2 PART I Item 1. Identity of Directors, Senior Management and Advisers 4 Item 2. Offer Statistics and Expected Timetable 4 Item 3. Key Information 4 Item 4. Information on the Company 35 Item 4A. Unresolved Staff Comments 50 Item 5. Operating and Financial Review and Prospects 50 Item 6. Directors, Senior Management and Employees 73 Item 7. Major Shareholders and Related Party Transactions 79 Item 8. Financial information 82 Item 9. The Offer and Listing 82 Item 10. Additional Information 82 Item 11. Quantitative and Qualitative Disclosures about Market Risk 82 Item 12. Description of Securities Other than Equity Securities 82 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 82 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 82 Item 15. Controls and Procedures 82 Item 16. Reserved 82 Item 16A. Audit Committee Financial Expert 82 Item 16B. Code of Ethics 82 Item 16C. Principal Accountant Fees and Services 82 Item 16D. Exemptions from the Listing Standards for Audit Committees 82 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 82 Item 16F. Change in Registrant's Certifying Accountant 82 Item 16G. Corporate Governance 82 Item 16H. Mine Safety Disclosure 82 PART III Item 17. Financial Statements 82 Item 18. Financial Statements 82 Item 19. Exhibits 82 2 FORWARD-LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with such safe harbor legislation. This annual report and any other written or oral statements made by us or on our behalf may include forward-looking statements which reflect our current views and assumptions with respect to future events and financial performance and are subject to risks and uncertainties. Forward-looking statements include statements concerning plans, objectives, goals, expectations, projections, strategies, beliefs about future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. In some cases, words such as "believe", "except," "anticipate," "intends," "estimate," "forecast," "project," "plan," "potential," "will," "may," "should," "expect" and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. Forward-looking statements include, but are not limited to, such matters as: · our future financial condition or results of operations and future revenues and expenses; · our ability to identify and acquire additional containerships; · general market conditions and shipping market trends, including charter rates and factors affecting supply and demand; · our ability to repay our debt and obtain additional financing; · expected compliance with financing agreements and the expected effect of restrictive covenants in such agreements; · planned capital expenditures and the ability to fund capital expenditures from external financing sources; · our expectations of our ability to pay dividends on our common stock; · the need to establish reserves that would reduce dividends on our stock; · future supply of, and demand for, products suitable for shipping in containers; · our charterers' performance of their obligations under our time charters; · changes in the supply and demand of containerships, including newbuilding vessels or lower than anticipated scrapping of older vessels; · changes in rules and regulations applicable to the container shipping industry, including, without limitation, legislation adopted by international organizations or by individual countries and actions taken by regulatory authorities; · increases in costs and expenses including but not limited to: crew wages, insurance, provisions, lube oil, bunkers, repairs, maintenance and general and administrative expenses; · the adequacy of our insurance arrangements; · changes in general domestic and international political conditions; 3 · changes in the condition of our vessels or applicable maintenance or regulatory standards (which may affect, among other things, our anticipated dry-docking or maintenance and repair costs) and unanticipated dry-dock expenditures; · the ability to leverage the relationships and reputation of Allseas Marine S.A. in the shipping industry; · the ability to maximize the use of vessels; · operating expenses, availability of crew, number of off-hire days, dry-docking requirements and insurance costs · the ability to compete successfully for future chartering and newbuilding opportunities; · the expenses under service agreements with affiliates; · the anticipated taxation of our company and distributions to our shareholders; · the expected life span of our vessels; · customers' increasing emphasis on environmental and safety concerns · anticipated funds for liquidity needs and the sufficiency of cash flows; and · our business strategy and other plans and objectives for future operations. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections described in the forward-looking statements contained in this annual report. We undertake no obligation, except as required by law, to update any forward-looking statements, whether as a result of new information, future events or otherwise. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include: the strength of world economies; fluctuations in currencies and interest rates; general market conditions, including fluctuations in charter hire rates and vessel values; changes in supply and demand in the containership shipping industry; changes in our operating expenses, including bunker prices, dry-docking and insurance costs; changes in governmental rules and regulations or actions taken by regulatory authorities; potential liability from pending or future litigation; general domestic and international political conditions; potential disruption of shipping routes due to accidents or political events; and other important factors described from time to time in the reports filed by us with the U.S. Securities and Exchange Commission, or the SEC. Please note in this annual report, "we," "us," "our," and "the Company," all refer to Box Ships Inc. and its subsidiaries, unless otherwise stated or the context otherwise requires. 4 PART I Item 1. Identity of Directors, Senior Management and Advisers Not applicable. Item 2. Offer Statistics and Expected Timetable Not applicable. Item 3. Key Information A. Selected Financial Data The selected data presented below reflect the operations of Box Ships Inc., Box Ships Inc. and its subsidiaries, or the Company, and the combined operations of Ardelia Navigation Ltd., or Ardelia, and Eridanus Trading Co., or Eridanus, and together with Ardelia, the Owning Companies, wholly-owned subsidiaries of Paragon Shipping Inc., or Paragon Shipping, which owned the vessels Box Voyager and Box Trader, respectively, from their dates of delivery from the shipyard until their delivery to us. Our acquisition of the Box Voyager and the Box Trader has been accounted for as an acquisition of a business. Please refer to "Item 5. Operating and Financial Review and Prospects" for our management's discussion of these results. Box Ships Inc. / Box Ships Inc. and its subsidiaries (the Company) The following historical information was derived from the audited financial statements of Box Ships Inc. and the Company as of December 31, 2010 and 2011, respectively, and for the period from May 19, 2010, referred to herein as Inception, to December 31, 2010 not included in this annual report, and the audited consolidated financial statements of the Company as of December 31, 2012 and 2013 and for the three years ended December 31, 2013, included elsewhere in this annual report. We refer you to the notes to the audited financial statements of Box Ships Inc. and the audited consolidated financial statements of the Company for a discussion of the basis on which these financial statements are presented. The information provided below should be read in conjunction with "Item 5. Operating and Financial Review and Prospects" and the financial statements, related notes and other financial information included herein. 5 STATEMENTS OF INCOME DATA (Expressed in United States Dollars, except for share data) For the period from May 19, 2010 (Inception) to December 31, Net Revenues $
